Title: From Thomas Jefferson to François Soulés, 13 September 1786
From: Jefferson, Thomas
To: Soulés, François



Sir
Paris Septemb. 13. 1786

Before the receipt of your favor of the 11th. inst. I had written the inclosed short notes on such parts of your work as I have yet been able to go over. You will perceive that the corrections are very trifling. Such as they are I will continue them, and forward them to you from time to time as I get along. I will endeavor also to answer such of the queries you propose in your letter as my memory will enable me to do with certainty. Some of them I shall be unable to answer, having left in America all my notes, memorandums &c. which might have enabled me to give you the information you desire. I have the honour to be with the most perfect esteem & respect Sir Your most obedient humble servt.,

Th: Jefferson

